Citation Nr: 1443944	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to May 2000, from January 2003 to May 2004, and from September 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The May 2011 rating decision denied service connection for a bilateral shoulder disability.  

In August 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In a December 2013 rating decision, the AMC granted service connection for biceps tendonitis of the right shoulder.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the December 2013 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board and the issue listed above is properly phrased.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a left shoulder disability due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's left shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in March 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records and VA medical treatment records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in October 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiner also provided a rationale for the etiology opinion.  Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

There was substantial compliance with the Board's remand directives because additional VA treatment records were obtained and an adequate examination was provided.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with a left shoulder disability.  In October 2013, he was diagnosed with left shoulder impingement syndrome.  The first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  The Veteran asserts that while deployed to Iraq, he fell off a vehicle at a checkpoint and injured his left shoulder at that time.  He reported that the shoulder pain resolved but then he injured it again during weight training.  The Veteran's reports of an in-service injury are credible.  The second element of a service connection claim is satisfied.  Id.

The remaining question in this case is whether a nexus exists between the in-service injury and the Veteran's current left shoulder disability.  

In May 2011, the Veteran underwent a VA examination.  As the Board noted in its September 2013 remand, the findings were inadequate.  Therefore, the examiner's negative opinion is not probative evidence against the Veteran's claim.  

In August 2011, the Veteran consulted with a VA orthopedic surgeon for his right shoulder disability.  His left shoulder was not addressed.  In December 2011, he reported shoulder pain and was instructed to continue doing stretching exercises.  In April 2013, he reported a history of shoulder pain and a history of left shoulder surgery.  The VA treatment records do not provide probative weight in support of or against the Veteran's claim because they do not address the issue of whether there is a nexus between his current symptoms and his periods of military service.  

In October 2013, the Veteran underwent a second VA examination.  He reported that he injured his left shoulder when he fell off a vehicle at a check point and later re-injured it during weight training.  The Veteran stated that the pain persisted and eventually he sought treatment at a VA facility, where he was diagnosed with left shoulder impingement syndrome.  The examiner noted that arthritis was not visible on imaging and that possible impingement was shown on his MRI.  

The examiner concluded that the Veteran's current left shoulder disability was not a continuation of his in-service complaints.  The examiner explained that at the time of the examination, he had pain to palpation of his acromioclavicular (AC) joint, but his initial complaints were of impingement.  The examiner stated that the Veteran underwent a subacromial decompression surgery "with success" in 2008 and subsequently had "...a long period of painless motion and use of the left shoulder."  The examiner noted that the Veteran "...has recently started to have pain in the AC joint," and that he had pain to palpation and "minimal" AC joint symptoms.  He also had full range of motion of the left shoulder and full strength.  The examiner explained, "[a]s a result of his interval decrease in pain with recent return of pain in a different area, it is my medical opinion that the [V]eteran's left shoulder complaint[s] are less likely as not ... a result of his left shoulder complaint noted while on active duty."  The opinion of the October 2013 VA examiner provides probative evidence against the Veteran's claim.  

The Veteran submitted lay evidence in support of his claim.  In July 2011, his wife, L. F., stated that she knew the Veteran since grade school and that he did not have shoulder pain until after he was in the military.  She stated, "[s]ince he's been home his shoulders have caused him pain and discomfort and have restricted him from doing some activities."  In July 2011, Major B. H., the Veteran's Unit Administrator, stated that the Veteran sought aid for shoulder injuries while deployed to Iraq.  Major B. H. noted that, "[d]uring and since his return from deployment he has indicated that he has experienced ongoing, chronic shoulder pain."  The statements from L. F. and Major B. H. are competent because lay people are competent to discuss observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Their statements are also credible.  Barr, 21 Vet. App. at 308.  Their statements provide a small amount of probative weight in favor of the Veteran's claim because they establish that the Veteran has had shoulder pain since service.  However, they are outweighed by the findings of the October 2013 VA examiner, who discussed the Veteran's injuries and noted that he had pain in more than one part of his shoulder and that he had an interval decrease in pain based upon the Veteran's self-report.  Further, the examiner interviewed the Veteran to elicit pertinent medical history from him with regard to his pain to formulate his opinion.  The October 2013 VA examiner's opinion and rationale regarding the Veteran's specific shoulder diagnosis are more probative than the general lay statements asserting that the Veteran has had shoulder pain since he was in the military.  

In his September 2011 VA Form 9, the Veteran asserted that he injured his shoulder in service.  This is not in dispute.  He asserted that a VA orthopedic surgeon at the Grand Island VA Medical Center misdiagnosed his shoulder disability, and that the May 2011 VA examiner agreed with the misdiagnosis.  He stated that an orthopedic surgeon at the Omaha VAMC disagreed with the other physicians and diagnosed biceps tendonitis, which was his diagnosis in service.  The May 2011 VA examiner diagnosed right shoulder impingement syndrome and left arthroscopic labral debridement and subacromial decompression.  The VA treatment records show that an orthopedic surgeon at the Omaha VAMC diagnosed the Veteran with biceps tendonitis of the right shoulder.  The left shoulder was not addressed.  The Veteran's discussion of the diagnoses of his shoulder conditions is not probative evidence in support of his claim because his assertions regarding a misdiagnosis do not pertain to his left shoulder.  

The Veteran and his representative have asserted that the shoulder pain he experienced in service is the same pain he currently has.  As noted above, lay persons are competent to discuss observable symptoms such as pain.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether the Veteran's current symptoms are the same as those he experienced in service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  As discussed above, the October 2013 VA examiner found that the Veteran's shoulder pain in service was in a different area of his shoulder from his current complaints and he had an interval period of painless use and full range of motion of his left shoulder.  As a result, the persuasive value of the Veteran's lay assertion is low because the overall factual picture is complex.  

In this case, the opinion of the October 2013 VA examiner is more probative than the lay evidence of record.  The preponderance of the evidence is against the claim.  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and the Veteran's claim of service connection for a left shoulder disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a left shoulder disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


